   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 1 of 16 PageID #:39




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

COMPSYCH CORPORATION,                               )
                                                    )
                       Plaintiff,                   )
       vs.                                          ) Civil Action No. 1:20-cv-6609
                                                    )
HEALTHCHAMPION PARTNERS, LLC,                       )
                                                    )
                       Defendants.                  )
                                                    )




       DEFENDANT HEALTHCHAMPION PARTNERS, LLC’S ANSWER AND
           AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

       For its Answer to Plaintiff’s Complaint against Defendant HealthChampion Partners,

LLC (“HPL”), by and through its undersigned attorneys, responds and states as follows:

                                       NATURE OF THE ACTION
       1.        This is a complaint to redress violations of trademark infringement and unfair

competition under federal law, unfair competition in violation of the Illinois Uniform Deceptive

Trade Practices Act, and trademark infringement and unfair competition in violation of the

common law of the State of Illinois.

       ANSWER: HPL admits the Complaint states claims for trademark infringement and

unfair competition under federal law, unfair competition in violation of the Illinois Uniform

Deceptive Trade Practices Act, and trademark infringement and unfair competition. HPL denies

these claims.


       2.        This action results from the Defendant’s wrongful, willful, and reckless use of

ComPsych’s federally registered HEALTHCHAMPION mark, and confusingly similar
                                                1
   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 2 of 16 PageID #:40




variations thereof, in commerce without ComPsych’s express or implied authorization or

permission.

       ANSWER: Denied.

                                 JURISDICTION AND VENUE

       3.        This Court has jurisdiction over the claims in this Complaint pursuant to 15

U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338 and 1367. This Court also has diversity jurisdiction

pursuant to 28 U.S.C. § 1332.


       ANSWER: HPL lacks knowledge or information sufficient to admit or deny the

allegations of Paragraph 3 of the Complaint and on that basis denies these allegations.


       4.        Venue is proper in this Judicial District under 28 U.S.C. §§ 1391(b) because the

Defendant resides in this Judicial District, a substantial portion of the property that is the subject

of this action is situated in this Judicial District, and the acts of unfair competition by the

Defendant and acts of infringement of ComPsych’s federally registered HEALTHCHAMPION

mark by the Defendant occurred, and are continuing to occur, in this Judicial District.


       ANSWER: HPL admits it resides in this Judicial District; HPL denies the remaining

allegations of Paragraph 4.


       5.        This Court has jurisdiction over the Defendant because the Defendant resides in

this State and Judicial District, the Defendant is engaging in various activities within this State

and this Judicial District, including transacting business and committing tortious acts in this

Judicial District. The consequences of the Defendant’s actions produce effects in and directly

implicate this forum.


                                                  2
   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 3 of 16 PageID #:41




       ANSWER: HPL admits it resides in this State and conducts business in Illinois; HPL

denies the remaining allegations of Paragraph 5.




                                            THE PARTIES
       6.       Plaintiff ComPsych is an Illinois corporation with its principal place of business

at NBC Tower, 455 North Cityfront Plaza Drive, Chicago, Illinois 60611.

       ANSWER: HPL lacks knowledge or information sufficient to admit or deny the

allegations of Paragraph 6 of the Complaint and on that basis deny those allegations.

       7.       Upon information and belief, Defendant HealthChampion Partners, LLC is a

Delaware limited liability company with a principal place of business in Chicago, Illinois.

       ANSWER: Admitted.

       8.       Upon information and belief, Defendant maintains a principal place of business

at 125 S Wacker Dr., Suite 2080, Chicago, IL 60606.

       ANSWER: Admitted.




                 COMPSYCH’S INTELLECTUAL PROPERTY RIGHTS
       9.       ComPsych is a leading provider of fully integrated health navigation solutions,

health and wellness programs, employee assistance programs, work-life support services, and

outsourced human resource administration services. ComPsych provides services to more than

50,000 organizations covering 109 million individuals throughout the United States and in 160

countries.


       ANSWER: HPL lacks knowledge or information sufficient to admit or deny the


                                                3
   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 4 of 16 PageID #:42




allegations of Paragraph 9 of the Complaint and on that basis denies these allegations.

       10.      ComPsych is the owner to all right, title and interest to the service mark

HEALTHCHAMPION for use in connection with its health assessment, guidance, support, and

management services, as well as healthcare benefits and insurance services (hereinafter “health

services”).


       ANSWER: HPL lacks knowledge or information sufficient to admit or deny the

allegations of Paragraph 10 of the Complaint and on that basis denies these allegations.

       11.      ComPsych has used its HEALTHCHAMPION mark continuously in interstate

commerce in connection with its health services since at least as early as 2006, long prior to the

date of the Defendant’s infringing activities described herein.


       ANSWER: HPL lacks knowledge or information sufficient to admit or deny the

allegations of Paragraph 11 of the Complaint and on that basis denies these allegations.

       12.      Consumers associate the HEALTHCHAMPION mark with ComPsych and

ComPsych’s health services.


       ANSWER: HPL lacks knowledge or information sufficient to admit or deny the

allegations of Paragraph 12 of the Complaint and on that basis denies these allegations.

       13.      Through     ComPsych’s       continuous     and   longstanding    use      of   the

HEALTHCHAMPION mark, the HEALTHCHAMPION mark has acquired significant goodwill

and become an extraordinarily valuable asset to ComPsych.


       ANSWER: HPL lacks knowledge or information sufficient to admit or deny the

allegations of Paragraph 13 of the Complaint and on that basis denies these allegations.

       14.      ComPsych is the owner of record to all right, title and interest to Federal
                                                 4
   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 5 of 16 PageID #:43




Trademark Registration No. 4,062,415 covering “assessing insurance claims; claims

administration services in the field of health insurance; consulting and information concerning

health insurance; insurance administration services, namely, assisting others with adjusting

insurance claims; insurance claims administration; insurance claims processing; insurance

services, namely, insurance eligibility review and verification and consultation in the health

industry; medical insurance case and utilization review and insurance claims adjustment services

for healthcare purchasers and payors and providers and Medicare beneficiaries; pharmaceutical

benefit management services; providing counseling and consulting in the field of healthcare

benefits; Social security and Medicare claims administration and consulting services rendered to

individuals” in International Class 36, “conducting telephone and in-person personal lifestyle

wellness assessments; consulting services in the field of mental health and wellness; consulting

services in the field of women's health, consulting services in the field of health and nutrition;

consulting services in the field of medical care, all of the foregoing not including the providing

of chiropractic services” in International Class 44, and “case management services, namely, the

coordination of legal, social and psychological services for elderly and disabled persons;

investigation services related to insurance claims; in-home support services to senior persons,

namely, geriatric care management services in the nature of the coordination of necessary

services and personal care for older individuals; providing patient advocate services to

individuals in need of hospital services; providing case management services to individuals in

need of hospital services, namely, coordinating legal, physical, social and psychological services

for individuals in need of hospital services; providing patient advocate services to patients in long

term care facilities; providing case management services to patients in long term care facilities,

namely, coordinating legal, physical, social and psychological services for individuals in need of


                                                  5
   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 6 of 16 PageID #:44




long term care facilities; providing patient advocate and case management services, namely,

coordinating the procurement and administration of medication; providing patient advisory,

advocate and case management services for individuals and their families, namely, the

coordination of medical services; providing personal support services for families of chronically

ill and/or disabled patients, namely, companionship, help with medical forms, emotional

counseling and emotional support” in Class 45. A copy of the Certificate of Registration for

HEALTHCHAMPION is attached hereto as Exhibit A.


       ANSWER: HPL admits Registration Number 4,062,415 sets out the listed services

referenced in Paragraph 13. HPL lacks knowledge or information sufficient to admit or deny the

other allegations of Paragraph 14 of the Complaint and on that basis denies these allegations.


                            DEFENDANT’S INFRINGING ACTIVITIES


       15.      Upon information and belief, according to its website, Defendant provides

“comprehensive dashboards and analytics of health data for providers, partners, payors, and

employers at large,” as well as “personalized tools and recommendations for individuals.”

       ANSWER: Admitted.

       16.      In connection with its activities as set forth herein, Defendant is using in interstate

commerce, without the consent or authorization of ComPsych, the service mark and trade name

HEALTHCHAMPION.

       ANSWER: Admitted to the extent that Defendant is using the term HealthChampion



typically along with the design         in interstate commerce. Further answering, HPL does not

require the consent or authorization of ComPsych to use the HEALTHCHAMPION mark for the

                                                  6
    Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 7 of 16 PageID #:45




specific services it provides to its type of consumer.

        17.     Upon information and belief, Defendant owns and operates the website

www.myhealthchampion.com, and promotes its services under the HEALTHCHAMPION name

on this site.

        ANSWER: Admitted.

        18.     Upon information and belief, Defendant owns and operates a downloadable

mobile application, which is offered, at least on the Apple App Store, and promotes and offers its

health services under the HEALTHCHAMPION name.

        ANSWER: Admitted that HPL owns an app called HEALTHCHAMPION. Further

answering, HPL does not know what is meant by “health services” and therefore, denied to this

extent. Defendant provides comprehensive dashboards and analytics of health data for providers,

partners, payors, and employers at large. HPL also provides personalized tools and

recommendations for individuals, which drives increased engagement and improved outcomes.

        19.     Defendant began using the HEALTHCHAMPION name after ComPsych’s first

use of its HEALTHCHAMPION mark and after the registration date of ComPsych’s federally

registered HEALTHCHAMPION mark.

        ANSWER: Admitted; however, answering further, HPL’s use of HealthChampion is

significantly different than ComPsych’s.

        20.     Upon     information    and    belief,   before   Defendant   began   using   the

HEALTHCHAMPION name, it had actual knowledge of ComPsych and ComPsych’s

HEALTHCHAMPION mark.

        ANSWER: Denied.

        21.     Upon information and belief, Defendant deliberately and willfully used the


                                                 7
    Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 8 of 16 PageID #:46




HEALTHCHAMPION name in interstate commerce in an attempt to trade on the goodwill,

reputation, and marketing power created by ComPsych and ComPsych’s HEALTHCHAMPION

mark.

        ANSWER: Denied.

        22.      Defendant’s use of the HEALTHCHAMPION name in connection with services

identical, or similar, to ComPsych’s services offered under its HEALTHCHAMPION mark is

likely to cause confusion as to the affiliation, connection, or association between ComPsych and

the Defendant, all to ComPsych’s damage.

        ANSWER: Denied.

        23.      Defendant’s use of the HEALTHCHAMPION name deprives ComPsych of the

ability to control consumer perception of the services offered under a designation that is virtually

identical, or confusingly similar, to ComPsych’s HEALTHCHAMPION mark.

        ANSWER: Denied.

        24.      Defendant’s use of the HEALTHCHAMPION name harms consumers and places

ComPsych’s valuable brand, reputation, and goodwill in the hands of Defendant, over whom

ComPsych has not control.

        ANSWER: Denied.

                                            COUNT I
              Infringement of Federally Registered Trademark in Violation of
                      Section 32 of the Lanham Act, 15 U.S.C. § 1114

        25.      As the first ground for relief, ComPsych hereby alleges infringement of its

federally registered HEALTHCHAMPION mark in violation of Section 32 of the Lanham Act,

15 U.S.C. § 1114. ComPsych incorporates by reference Paragraphs 1 through 24, above, as though

fully set forth herein.

                                                 8
   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 9 of 16 PageID #:47




       ANSWER: HPL incorporates as if fully reasserted herein its responses to Paragraphs

1 – 24 of the Complaint as set forth above.

       26.       Defendant infringed ComPsych’s federally registered HEALTHCHAMPION

service mark through its use in interstate commerce of the HEALTHCHAMPION name, as

described    herein,   and   including,   without    limitation,     its    adoption   of    the   name

HEALTHCHAMPION, and the sale and advertisement of health management and analytics

services in connection with the infringing name.

       ANSWER: Denied.

       27.       Defendant’s adoption and use of the infringing HEALTHCHAMPION name is

without permission or authority from ComPsych.

       ANSWER: Admitted, answering further HPL does not require ComPsych’s

permission to use the HEALTHCHAMPION name for the specific services it provides to its

specific type of consumer.

       28.       Defendant’s    unauthorized       adoption    and         use   of    the    infringing

HEALTHCHAMPION name is likely to cause confusion, mistake, and/or is intended to deceive

consumers in the relevant market.

       ANSWER: Denied.

       29.       Defendant adopted and used the infringing HEALTHCHAMPION mark in

connection with health management and analytics services with constructive notice of

ComPsych’s registration under 15 U.S.C. § 1072.

       ANSWER: Denied.

       30.       Defendant adopted and used the infringing HEALTHCHAMPION mark in

connection with health management and analytics services with actual notice of ComPsych’s


                                                9
   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 10 of 16 PageID #:48




registration for the mark HEALTHCHAMPION.

          ANSWER: Denied.

          31.   Defendant’s use in interstate commerce, without the consent of ComPsych, of a

reproduction, counterfeit, copy, or colorable imitation of ComPsych’s federally registered

HEALTHCHAMPION mark in connection with the sale, offering for sale, distribution, and/or

advertising of the Defendant’s goods and/or services constitutes an infringement of ComPsych’s

federally registered HEALTHCHAMPION service mark as such use is likely to cause confusion,

mistake, or deception as to the affiliation, connection, or association between ComPsych and the

Defendant, or as to the origin, sponsorship, or approval of the Defendant’s goods and/or services

by ComPsych, in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

          ANSWER: Denied.

          32.   Defendant’s unauthorized and infringing acts, as alleged herein, constitutes

intentional and willful infringement of ComPsych’s rights.

          ANSWER: Denied.

          33.   Said acts have caused, and unless restrained by this Court will continue to cause,

serious and irreparable harm to ComPsych, for which ComPsych has no adequate remedy at law.

          ANSWER: Denied.

                                          COUNT II

                             Unfair Competition in Violation of
                    Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

          34.   As the second ground for relief, ComPsych hereby alleges federal unfair

competition in violation of Section 43(a)(1) of the Lanham Act, 15 U.S.C. § 1125(a)(1).

ComPsych incorporates by reference Paragraphs 1 through 33, above, as though fully set forth

herein.
                                               10
   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 11 of 16 PageID #:49




       ANSWER: HPL incorporates as if fully reasserted herein its responses to Paragraphs

1 – 33 of the Complaint as set forth above.

       35.      Defendant’s     unauthorized     use    in   interstate   commerce       of   the

HEALTHCHAMPION name, as described herein, constitutes a false designation of origin that is

likely to cause confusion, mistake, or deception as to the affiliation, connection, or association

between ComPsych and the Defendant, or as to the origin, sponsorship, or approval of the

Defendant’s products or services by ComPsych, in violation of Section 43(a) of the Lanham Act,

15 U.S.C. § 1125(a).

       ANSWER: Denied.

       36.      Defendant’s unauthorized and infringing acts, as alleged herein, constitute

intentional and willful infringement of ComPsych’s rights.

       ANSWER: Denied.

       37.      Said acts have caused, and unless restrained by this Court will continue to cause,

serious and irreparable harm to ComPsych, for which ComPsych has no adequate remedy at law.

       ANSWER: Denied.


                                          COUNT III

                 Violation of the Illinois Uniform Deceptive Trade Practices
                                        Act 815 Ill. Comp. Stat. 510 et seq.

       38.      As its third ground for relief, ComPsych hereby alleges violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510 et seq. ComPsych incorporates

by reference Paragraphs 1 through 37, above, as though fully set forth herein.

       ANSWER: HPL incorporates as if fully reasserted herein its responses to Paragraphs

1 – 37 of the Complaint as set forth above.

                                               11
   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 12 of 16 PageID #:50




        39.      Defendant’s unauthorized use of the HEALTHCHAMPION name allows

Defendant to pass off its goods and/or services as those of ComPsych, causes a likelihood of

confusion and/or misunderstanding as to the source, sponsorship, approval, or certification of the

Defendant’s goods and/or services, and/or creates a likelihood of confusion and/or

misunderstanding, inasmuch as Defendant’s unauthorized use gives rise to the incorrect belief that

Defendant has some affiliation, connection, or association with ComPsych, in violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510 et seq.

        ANSWER: Denied.

        40.      Defendant’s unauthorized and infringing acts, as alleged herein, constitute

intentional and willful infringement of ComPsych’s rights.

        ANSWER: Denied.

        41.      Said acts have caused, and unless restrained by this Court will continue to cause,

serious and irreparable injury to ComPsych, for which ComPsych has no adequate remedy at law.

        ANSWER: Denied.


                                            COUNT IV
                                Common Law Unfair Competition

        42.      As the fourth ground for relief, ComPsych hereby alleges common law unfair

competition. ComPsych incorporates by reference Paragraphs 1 through 41, above, as though

fully set forth herein.

        ANSWER: HPL incorporates as if fully reasserted herein its responses to Paragraphs

1 – 41 of the Complaint as set forth above.

        43.      Defendant’s unauthorized use of the HEALTHCHAMPION name constitutes

common law unfair competition because such use is likely to cause confusion, mistake, or

                                                 12
   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 13 of 16 PageID #:51




deception as to the source, sponsorship, or approval by ComPsych of the Defendant’s goods

and/or services. The public is, for example, likely to believe that Defendant’s

HEALTHCHAMPION designation originates with ComPsych, is licensed by ComPsych, and/or

is sponsored by, connected with, or related to ComPsych.

       ANSWER: Denied.

       44.       As a result of its actions complained of herein, Defendant is likely to cause

confusion or mistake, or to deceive members of the consuming public. Defendant has

misappropriated valuable property rights of ComPsych, has passed off its goods and/or services

as those of ComPsych, and is trading on the goodwill symbolized by ComPsych’s

HEALTHCHAMPION mark. Said acts, which are willful, constitute unfair competition in

violation of the common law of the State of Illinois.

       ANSWER: Denied.

       45.       Said acts have caused, and unless restrained by this Court will continue to cause,

serious and irreparable injury to ComPsych, for which ComPsych has no adequate remedy at law.

       ANSWER: Denied.

                   FURTHER ANSWER AND AFFIRMATIVE DEFENSES

       By way of further Answer and as Affirmative Defenses, HPL denies that it is liable to

Plaintiff on any of the claims alleged and denies that Plaintiff is entitled to damages, treble or

punitive damages, equitable relief, attorneys’ fees, costs, pre-judgment interest or to any relief

whatsoever. HPL reserves the right to assert additional defenses based on information learned

or obtained during discovery.

                                    First Affirmative Defense

       The Complaint, or one or more counts set forth, fails to state a claim upon which relief


                                                 13
   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 14 of 16 PageID #:52




can be granted.

                                  Second Affirmative Defense

        HPL has not infringed the Plaintiff’s trademark under federal or state law.



                                   Third Affirmative Defense

        Without admitting that the Complainant states a claim, there has been no damage in any

amount, manner or at all by reason of any act alleged against HPL in the Complaint, and the

relief prayed for in the Complaint cannot be granted.

                                  Fourth Affirmative Defense

        HPL cannot infringe upon the Plaintiff’s trademark because the parties’ services are

significantly different.

                                   Fifth Affirmative Defense

        HPL cannot infringe upon the Plaintiff’s trademark because the parties’ services are

offered to significantly different customers.

                                   Sixth Affirmative Defense

        HPL cannot infringe upon the Plaintiff’s trademark because the parties’ services are

significantly different.

                                  Seventh Affirmative Defense

        HPL cannot infringe upon the Plaintiff’s trademark because the parties’ services are

offered to customers who have a high degree of care when purchasing the product services.

                                   Eight Affirmative Defense

        There have been no known instances of confusion between Plaintiff’s trademark and

HPL’s trademark.


                                                14
   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 15 of 16 PageID #:53



                                 Demand for Jury Trial

        Pursuant to Fed. R. Civ. P. 38(b), HPL respectfully demands a trial by jury of all

issues so triable by a jury.




Dated: January 18, 2021

                                                     Respectfully submitted,



                                                      / John L. Ambrogi
                                                     /s
                                                     Latimer LeVay Fyock
                                                     John L. Ambrogi
                                                     jambrogi@llflegal.com
                                                     Colin O’Brien
                                                     cobrien@llflegal.com
                                                     55 W. Monroe St., Ste. 1100
                                                     Chicago, IL 60603
                                                     (312) 422-8000

                                                     Attorneys for Defendant
                                                     HEALTHCHAMPION PARTNERS, LLC




                                                15
   Case: 1:20-cv-06609 Document #: 11 Filed: 01/18/21 Page 16 of 16 PageID #:54



                                     Certificate of Service

        I hereby certify that on January 18, 2021, a true and correct copy of the foregoing
DEFENDANT HEALTHCHAMPION PARTNERS, LLC ANSWER TO THE COMPLAINT
document was electronically filed and served to all counsel of record via the Court’s ECF
system.
                                                                   /s/John L. Ambrogi




                                               16
